     Case 2:19-cv-00504-MCE-KJN Document 21 Filed 01/04/21 Page 1 of 2


 1   E. Paul Dougherty, Jr. (SBN: 220354)
     Robert M. Anderson (SBN: 075698)
 2   WILSON, ELSER, MOSKOWITZ,
 3   EDELMAN & DICKER LLP
     555 South Flower Street, Suite 2900
 4   Los Angeles, California 90071
     Telephone: (213) 443-5100
 5   Facsimile: (213) 443-5101
 6
     Email: Paul.Dougherty@wilsonelser.com
             Robert.Anderson@wilsonelser.com
 7   Attorneys for Defendant, GRAVITY CARTEL, LLC
 8                        UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
     DEAN GODING and DORENA                          Case No. 2:19-CV-00504-MCE-KJN
11   GODING,                                         Judge: Hon. Morrison C. England, Jr.
12
                                 Plaintiffs,         STIPULATION AND ORDER TO
13                                                   ELECT REFERRAL OF ACTION
     v.                                              TO VOLUNTARY DISPUTE
14                                                   RESOLUTION PROGRAM
15
     GRAVITY CARTEL, LLC, and DOES 1                 (VDRP) PURSUANT TO LOCAL
     through 100, inclusive,                         RULE 271
16
                                 Defendants.
17

18

19   TO THE COURT AND ALL INTERESTED PARTIES AND THEIR
20   ATTORNEYS OF RECORD:
21         Pursuant to Local Rule 271, Plaintiffs, DEAN GODING and DORENA
22   GODING, and Defendant, GRAVITY CARTEL, LLC, hereby agree to submit the
23   above-entitled action to the Voluntary Dispute Resolution Program.
24   Dated: December 30, 2020                        WILCOXEN CALLAHAM LLP
25
                                               By:   /s/                                    _
26                                                   William C. Callaham
                                                     Christopher G. Romero
27                                                   Attorneys for Plaintiffs,
                                                     DEAN GODING and
28
                                                     DORENA GODING
                                                 1
           STIPULATION AND ORDER RE VOLUNTARY DISPUTE RESOLUTION PROGRAM (LOCAL RULE 271)
     3798798v.1
     Case 2:19-cv-00504-MCE-KJN Document 21 Filed 01/04/21 Page 2 of 2


 1   Dated: December 30, 2020                 WILSON ELSER MOSKOWITZ
 2                                            EDELMAN & DICKER, LLP

 3                                            By:    /s/                                    _
                                                     E. Paul Dougherty, Jr.
 4
                                                     Robert M. Anderson
 5                                                   Attorneys for Defendant,
                                                     GRAVITY CARTEL, LLC
 6

 7                                          ORDER
 8         IT IS SO ORDERED.
 9
     Dated: December 30, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2
           STIPULATION AND ORDER RE VOLUNTARY DISPUTE RESOLUTION PROGRAM (LOCAL RULE 271)
     3798798v.1
